             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 1 of 58



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        )
                                                  )         JURY TRIAL DEMANDED
 LAKEWAY REGIONAL MEDICAL                         )
 CENTER, LLC, SURGICAL                            )
 DEVELOPMENT PARTNERS, LLC, SDP                   )
 OF AUSTIN ENTERPRISES, LLC,                      )        Civil Action No. A-19-CV-0945
 G. EDWARD ALEXANDER, FRANK                       )
 SOSSI, and JOHN PRATER,                          )
                                                  )
               Defendants.                        )
                                                  )

                 UNITED STATES’ COMPLAINT AND JURY DEMAND

       For its Complaint against Defendants Lakeway Regional Medical Center, LLC (LRMC),

Surgical Development Partners LLC (SDP), SDP of Austin Enterprises LLC (SDP-Austin), G.

Edward Alexander, Frank Sossi, and John Prater, the United States alleges as follows:

                                      INTRODUCTION

       1.     The United States brings this civil action to recover for harm sustained by the

United States Department of Housing and Urban Development (HUD) resulting from the default

by Defendant LRMC on a mortgage loan to LRMC insured by HUD’s Federal Housing

Administration (FHA), and the misuse of proceeds from that loan by Defendants LRMC, SDP,

SDP-Austin, Alexander, Sossi, and Prater.

       2.     Acting through its manager SDP-Austin, and SDP’s principals and agents

Alexander, Prater and Sossi, LRMC applied for and received an FHA-insured mortgage loan,




                                              -1-
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 2 of 58



pursuant to Section 242 of the National Housing Act, 12 U.S.C. § 1715z-7, to fund the

construction of a new hospital in Lakeway, Texas.

       3.      The failure or success of any new hospital in large part depends on the support

from local physicians who will both practice at and refer patients to the hospital. HUD’s review

of LRMC’s application therefore focused on the level of physician support for the proposed

hospital.

       4.      Unbeknownst to HUD, Defendants made and conspired to make numerous false

statements and material omissions during the application process in order to overstate physician

support for the hospital and understate other key credit risks, thereby obtaining FHA insurance

under false pretenses.

       5.      At the loan closing, physician support for the hospital had eroded, and Defendants

were short over $5 million of the approximately $38 million investment equity required by HUD

to close the loan. Rather than inform HUD of these facts, Defendants LRMC, SDP, SDP-Austin,

Sossi, Alexander and Prater conspired to cover the shortfall with a number of kiting and

kickback schemes.

       6.      First, Defendants declined to refund money to physician investors who had

cancelled their investments in the hospital. Instead, Defendants knowingly used more than $1.8

million previously provided by these former investors—essentially borrowing these funds—to

fund LRMC’s down payment on the FHA-insured loan. Defendants later reimbursed the

investors with the proceeds from the FHA-insured loan.

       7.      Second, Defendants made material changes to LRMC’s investment structure,

without the required HUD approval, in order to secure additional loans from non-physicians to

cover the physician shortfall. In addition to the $1.8 million shortfall described above, certain



                                                -2-
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 3 of 58



physician investors had originally promised to invest in the hospital, but, when given the

opportunity to cancel their investments, elected to not contribute $3.7 million in promised funds.

LRMC borrowed from non-physician insiders to cover the shortfall. In this way, LRMC and

Defendants SDP, SDP-Austin, Alexander, Prater and Sossi concealed from HUD that the level of

physician investment, which Defendants knew HUD viewed as a proxy for physician support for

the hospital, had dropped, and once again improperly borrowed funds to meet the down payment

requirement.

       8.      Finally, Defendants LRMC, SDP, SDP-Austin, Alexander, Prater, and Sossi

agreed to pay kickbacks to certain insider investors to secure additional investment to cover the

shortfall. Sossi, with the agreement of Defendants Alexander and Prater, negotiated “side

agreements” with LRMC board members in the days before closing. These side agreements

provided that the board members would loan LRMC $1.5 million to close, in return for $900,000

in “fees” for unspecified work to be performed, and for early redemption of purchased notes.

       9.      All of these schemes violated HUD’s regulatory requirements. HUD would not

have allowed closing to occur had it known LRMC could not meet the “cash to close”

requirement. LRMC’s use of borrowed funds, from investors who had withdrawn their

investments and from loans obtained through kickbacks, violated statutory requirements and the

express terms of the Regulatory Agreement entered into by LRMC and HUD. As a result of

Defendants’ scheme, LRMC was insolvent at the time of closing, but that fact was concealed

from HUD. Defendants’ fraud caused the loan to close and become insured by the FHA.

       10.     These misrepresentations went directly to LRMC’s ability to successfully open

and operate a hospital. Defendants concealed LRMC’s insolvency and concealed significant




                                               -3-
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 4 of 58



deterioration in physician support that were material to HUD’s evaluation of the credit risk of the

hospital.

        11.     Defendants’ fraud did not stop at closing. Defendants made numerous improper

distributions from restricted LRMC funds in violation of LRMC’s Regulatory Agreement,

including the kickback fees to board members described above. LRMC also used funds from the

FHA-insured loan to pay for federal lobbying even after HUD informed LRMC that such a

payment would violate federal law.

        12.     LRMC was built at significant cost but was a failure from the start. It never

operated profitably, defaulting within three months of HUD’s Final Endorsement. Ultimately

HUD paid claims for $172 million in connection with the LRMC loan.

                                  JURISDICTION AND VENUE

        13.     This action arises under the False Claims Act (FCA), 31 U.S.C. §§ 3729-3733;

the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA), 12 U.S.C.

§ 1833a; the common law theory of negligent misrepresentation; and the Double Damages

Remedy, 12 U.S.C. § 1715Z–4A. This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1345 and 31 U.S.C. §§ 3730 and 3732.

        14.     This Court has personal jurisdiction over Defendants because the Defendants can

be found in or transact business within the Western District of Texas.

        15.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c), 28 U.S.C.

§ 1395, and 31 U.S.C. § 3732(a), because LRMC can be found and transacts business within the

Western District of Texas and because a substantial part of the events and omissions that give

rise to the claims occurred in this district.




                                                -4-
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 5 of 58



                                        THE PARTIES

       16.    Plaintiff is the United States of America.

       17.    Defendant LRMC is a Texas limited liability company that previously operated a

hospital in Lakeway, Texas.

       18.    Defendant SDP is an Ohio limited liability company. SDP developed and

managed the operations of LRMC.

       19.    Defendant SDP-Austin is a Texas limited liability company. SDP acted through

SDP-Austin. The actions of SDP described herein were also the actions of SDP-Austin as the

two companies acted interchangeably.

       20.    Defendant Alexander is a natural person who resides in the state of Tennessee.

Alexander is the Chief Executive Officer (CEO) of SDP and acted as a principal, and served on

the board, of LRMC.

       21.    Defendant Prater is a natural person who resides in the state of Tennessee. Prater

is the Chief Financial Officer (CFO) of SDP and acted as the CFO of LRMC.

       22.    Defendant Sossi is a natural person who resides in the state of Ohio. Sossi is an

attorney who acted at times as an attorney for LRMC and SDP, but also served as a consultant to

LRMC and as LRMC’s CEO.

                                 THE FALSE CLAIMS ACT

       23.    Originally enacted in the 1860s to combat fraud against the Union Army during

the Civil War, the FCA is the primary tool with which the United States combats false or

fraudulent claims against the Government and protects federal funds. The Supreme Court has

held that the FCA’s provisions must be construed broadly to reach “all types of fraud, without




                                              -5-
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 6 of 58



qualification, that might result in financial loss to the Government.” United States v. Neifert-

White Co., 390 U.S. 228, 232 (1968).

       24.     Under the FCA, a person is liable to the United States Government for each

instance in which the person knowingly presents, or causes to be presented, a false or fraudulent

claim for payment or approval. 31 U.S.C. § 3729(a)(1)(A). The FCA also makes liable any

person who “knowingly makes, uses, or causes to be made or used, a false record or statement

material to a false or fraudulent claim.” Id. § 3729(a)(1)(B). It further makes liable any person

who “conspires to commit a violation of” the sections cited above. Id. § 3729(a)(1)(C).

       25.     The Act defines “knowingly” to mean that a person “(i) has actual knowledge of

the information; (ii) acts in deliberate ignorance of the truth or falsity of the information; or

(iii) acts in reckless disregard of the truth or falsity of the information.” 31 U.S.C.

§ 3729(b)(1)(A). Proof of specific intent to defraud is not required. Id. § 3729(b)(1)(B).

       26.     A request for payment made under a federal loan guarantee that was obtained in

violation of a statute, regulation, or program requirement, by the use of a false statement, or by

means of other fraudulent conduct qualifies as a false “claim” under the FCA.

       27.     Any person who violates the FCA “is liable to the United States Government for a

civil penalty of not less than [$5,500] and not more than [$11,000] . . . , plus 3 times the amount

of damages which the Government sustains because of the act of that person.” 31 U.S.C.

§ 3729(a)(1); 28 C.F.R. § 85.3(a)(9).

                                              FIRREA

       28.     Congress enacted FIRREA in 1989 to reform the federal banking system. Toward

that end, FIRREA authorizes civil enforcement of enumerated criminal predicate offenses—




                                                 -6-
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 7 of 58



established by a preponderance of the evidence—that affect financial institutions and certain

government agencies, including HUD. See 12 U.S.C. § 1833a(e).

       29.     Two of the predicate offenses that can form the basis of liability under FIRREA

are relevant here. First, 18 U.S.C. § 1006 prohibits any person who is “connected in any

capacity with [HUD]” from “mak[ing] any false entry in any book, report or statement of or to

[HUD]” with the “intent to . . . deceive any officer, auditor, examiner, or agent . . . of [a]

department or agency of the United States.” Second, 18 U.S.C. § 1014 (as amended on July 30,

2008) prohibits any person from “knowingly mak[ing] any false statement or report . . . for the

purpose of influencing in any way the action of [HUD].”

       30.     FIRREA generally allows the United States to recover civil penalties of up to $1

million per violation, or, for a continuing violation, up to $5 million or $1 million per day,

whichever is less. However, in cases such as this, where the violation results in both a gain to

the perpetrator and pecuniary loss to the victim, the United States can recover the amount of any

gain to the person committing the violation, or the amount of the loss to a person other than the

violator stemming from such conduct, up to the amount of the gain or loss.

                            NEGLIGENT MISREPRESENTATION

       31.     The United States may bring common law claims under federal common law.

       32.     Under the common law of negligent misrepresentation, the United States can

recover damages caused by any person with a pecuniary interest in the transaction who supplies

false information upon which the United States justifiably relies.

                                DOUBLE DAMAGES REMEDY

       33.     The Double Damages Remedy provides a broad remedy to deter anyone from

improperly distributing funds from a HUD insured project. Under the Double Damages



                                                 -7-
                Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 8 of 58



Remedy, the United States may bring an action against any “person” for the “use of assets or

income in violation of [a] Regulatory Agreement” with HUD. 12 U.S.C. § 1715z–4a (a).

Further, “[f]or purposes of this section, a use of assets or income in violation of the regulatory

agreement, or such other form of regulatory control as may be imposed by the Secretary, or any

applicable regulation shall include any use for which the documentation in the books and

accounts does not establish that the use was made for a reasonable operating expense or

necessary repair of the property and has not been maintained in accordance with the

requirements of the Secretary and in reasonable condition for proper audit.” Id. § 1715z–4a

(a)(1).

          34.    Liability extends to “any beneficial owner of the property under any business or

trust;” “any officer, director, or partner of an entity owning or controlling the property;” “any

hospital lessee or operator;” “any other person or entity that controls the property regardless of

that person or entity’s official relationship to the property; and” “any … agent of any person or

entity described in the preceding subparagraphs.” 12 U.S.C. § 1715z–4a (a)(2)(B), (C), (F), (G).

The United States is entitled to recover “double the value of the assets and income of the

property that the court determines to have been used in violation of the Regulatory

Agreement[.]” Id. § 1715z–4a (c).




                                                -8-
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 9 of 58



                                   FACTUAL BACKGROUND

I.     FHA RELIES ON ACCURATE AND COMPLETE INFORMATION FROM
       BORROWERS TO DETERMINE THE RISK OF DEFAULT AND DECIDE
       WHETHER TO INSURE A LOAN.

       A.      FHA Offers Mortgage Insurance For Loans That Fund The Construction Of
               Hospitals.

       35.     HUD is a cabinet-level agency of the United States. FHA, which is a part of

HUD, is one of the largest mortgage insurers in the world. Pursuant to the National Housing Act

of 1934, FHA offers several mortgage insurance programs.

       36.     FHA is authorized to provide mortgage insurance for the construction or

rehabilitation of acute care hospitals under Section 242 of the National Housing Act, 12 U.S.C.

§ 1715z-7(a). The purpose of the loans is to provide greater access to healthcare in communities

in need of a hospital, with the aim of reducing healthcare costs incurred by the government by

providing better access to medical care.

       37.     A lender (often referred to as a mortgagee) who provides the FHA-insured loan to

a borrower must be FHA-approved and in compliance with the general FHA requirements in

order to participate in the hospital program. 24 C.F.R. § 242.5.

       38.     A borrower applies for Section 242 FHA insurance with the help of an FHA-

approved lender. The FHA-approved lender—typically a mortgage broker that arranges the loan

but utilizes a larger financial institution to actually fund it— acts as an adviser to the borrower,

helping the borrower understand the application process, assemble the necessary information,

and answer any inquiries from HUD. A borrower submits an application for mortgage loan

insurance in conjunction with an FHA-approved mortgagee. The lender provides the mortgage

loan to the borrower, and FHA insures the loan against potential loss.




                                                 -9-
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 10 of 58



       B.      FHA Implemented A Multi-Stage Application Process To Analyze Potential
               Borrowers.

       39.     In order to minimize risk of default, and to allow borrowers to avoid significant

expense for uninsurable projects, FHA utilizes a multi-step process. As set forth below, this

process includes a preliminary review, a pre-application meeting, an Application, a Firm

Commitment, an Initial Endorsement, and a Final Endorsement, which occurs after construction

is completed. At each of these stages, the borrower is required to submit complete and accurate

information, and FHA relies on that information to move forward with the underwriting process.

              i.       The Preliminary Review and Pre-Application Meeting

       40.     The first step in this process is a preliminary review. The borrower completes

FHA’s Community Needs Assessment, which allows FHA to determine if there is a

demonstrated need for the proposed hospital, as required by the program. The borrower also

provides preliminary financial information to FHA.

       41.     FHA’s preliminary review enables a preliminary determination of eligibility and

feasibility. If, after this review, FHA determines that the proposed project is desirable, FHA

invites the borrower to participate in a pre-application meeting.

       42.     At the pre-application meeting, FHA meets with the team proposing the hospital

project. This meeting allows FHA to gather additional information and provides an opportunity

for the proposed project team to give FHA a more detailed presentation on the particulars of the

proposed hospital.

       43.     If FHA determines the project is eligible and feasible, FHA invites the borrower

to submit a full application for insurance.




                                               - 10 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 11 of 58



             ii.       The Application

       44.     The FHA-approved lender assembles the application using information provided

by the borrower and submits the application package to the FHA. The borrower must provide

detailed information about the proposed hospital in the application to FHA, including

architectural and environmental information, organizational information, and a market study. 24

C.F.R. § 242.16.

       45.     The borrower must make the following certification in the application:

       The undersigned, as the principal sponsor(s) of the proposed mortgage, certify(ies)
       that he/she (they) is (are) familiar with the provisions of the regulations of the
       Secretary of Housing and Urban Development under the above identified section
       of the National Housing Act and that to the best of his/her (their) knowledge and
       belief the mortgagor has complied, or will be able to comply, with all of the
       requirements thereof which are prerequisite to insurance of the mortgage under
       such Section.

       It is hereby represented by the undersigned that to the best of his/her (their)
       knowledge and belief no information or data contained herein or attachments listed
       herein are in any way false or incorrect and that they are truly descriptive of the
       project or property which is intended as the security for the proposed mortgage and
       that the proposed construction will not violate zoning ordinances or deed
       restrictions.

HUD Form 92013-OHF.

       46.     The borrower must hire an independent feasibility consultant to review the

proposed project and issue a feasibility study that is included in the application. The feasibility

study reviews the financial outlook for the proposed project, including its anticipated patient

volume, either based upon past performance for rehabilitation loans or projected performance for

new construction loans, anticipated market share, and debt services coverage. 24 C.F.R.

§ 242.16(a)(4).




                                               - 11 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 12 of 58



             iii.      FHA Review and Firm Commitment

       47.      FHA assigns a Client Service Team to review the application materials provided

by the borrower. In addition, FHA orders its own separate and independent feasibility study.

       48.      The FHA-ordered feasibility study is conducted using the information provided

by the borrower, the borrower-ordered feasibility study, and any additional information

requested by the FHA feasibility consultant and the Client Service Team.

       49.      The Client Service Team determines whether the borrower is sufficiently

creditworthy and whether the proposed hospital is an acceptable risk to the FHA insurance fund.

A recommendation is submitted to a credit committee for concurrence, and if approval is

recommended, a report is completed for presentation to the FHA Commissioner to recommend

the issuance of a Firm Commitment. 24 C.F.R. § 242.16(f).

       50.      In a Firm Commitment, FHA agrees to endorse the mortgage loan for insurance if

the lender and borrower are able to satisfy certain conditions. The conditions include both

standard conditions and special conditions tailored to the type of mortgage loan and the

particular circumstances of the borrower. FHA will not agree to close on a mortgage loan and

endorse it for insurance if the conditions of the Firm Commitment are not satisfied. 24 C.F.R.

§ 242.17.

       51.      The Firm Commitment requires that “[a]ny change in the Drawings and

Specifications or in the conditions upon which this commitment is based, which may occur after

the date hereof, shall be explained in writing, or in a supplementary application if required by the

[FHA], and must be approved by the [FHA] prior to initial endorsement.” HUD Form 92432

Commitment for Insurance of Advances ¶ 3.




                                               - 12 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 13 of 58



             iv.       Initial Endorsement

       52.     After Firm Commitment, the borrower must satisfy project-specific requirements

and work with the lender to schedule a closing on the loan.

       53.     FHA is authorized by statute to insure up to 90 percent of the project’s

replacement cost. 12 U.S.C. § 1715z-7(d)(2). For this reason, a standard condition for a Section

242 loan Firm Commitment is that the borrower must contribute a 10 percent down payment.

HUD also often requires escrowed funds, in addition to the down payment, to ensure the

borrower has a sufficient capital cushion to achieve profitability. The down payment and escrow

funds must come from the borrower’s equity and generally cannot be borrowed. These equity

funds are often referred to as “cash to close.”

       54.     FHA provides an Initial Endorsement at the mortgage loan closing that allows for

the first release of mortgage funds.

       55.     The borrower makes numerous certifications at closing. Those certifications

include “that the fees and expenses enumerated in the Mortgagee’s Certificate have been fully

paid or payment provided for as set forth therein, and that the funds deposited with the

Mortgagee, as enumerated in the said Mortgagee’s Certificate will be used for the purposes

indicated therein.” HUD Form 92433 Mortgagor’s Certificate ¶10. The borrower further

certifies “that the undersigned has no obligations except those approved by HUD.” Id. ¶13. The

lender (Mortgagee) certifies the amount of cash to close received from the borrower. The

borrower further certifies that it “has complied with and not violated the provisions of the

Commitment[.]” HUD Certificate.




                                                  - 13 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 14 of 58



             v.          Final Endorsement

       56.     As the construction proceeds, the borrower applies for the release of additional

mortgage funds. The lender then applies to the FHA for insurance of these advances until the

construction is completed.

       57.        At the close of construction, the lender applies for a Final Endorsement of the

note, which occurs at a second closing for the project. After this second closing, the hospital is

deemed to be operational and is monitored by FHA’s asset management staff.

             vi.     Default and Claim

       58.     If the borrower defaults, the holder of the mortgage may submit a claim to HUD

for any loss from the default. HUD pays the mortgage holder the outstanding balance on the

loan and other costs associated with the default, thereby minimizing loss when a borrower is

unable to repay an FHA-insured mortgage. HUD pays these insurance claims in two parts. First,

the mortgage holder makes an initial claim for the unpaid principal on the loan, plus interest.

After processing, HUD approves the initial claim for payment, and sends a disbursement request

to the United States Treasury to issue the funds via wire transfer to the holder of the mortgage

note. Second, the mortgage holder makes a second claim for expenses and allowances plus

interest, and HUD pays the remaining balance of the claims.

       59.        The holder of the note then transfers the property to HUD, if the mortgage was

foreclosed on, or the note, if there was no foreclosure. HUD sells the property or the note, often

through an auction, and recoups some of the losses.

       C.         Borrowers Must Comply With The Requirements Of The Regulatory
                  Agreement.

       60.        In addition to the requirements discussed above, the Firm Commitment is also

conditioned upon the execution of a Regulatory Agreement by the borrower at the Initial


                                                 - 14 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 15 of 58



Endorsement. The Regulatory Agreement provides the means by which FHA can regulate the

borrower and its use of the collateral securing the mortgage loan. 12 U.S.C. § 1715z-7(d)(1); 24

C.F.R. § 242.56.

       61.     In order to protect HUD, the borrower is required to agree that any property,

including current and future cash, of the insured project is subject to the restrictions of the

Regulatory Agreement:

       As security for the payment due under this Agreement to the reserve fund for
       replacements, and to secure the Secretary because of his liability under the
       endorsement of the note for insurance, and as security for the other obligations
       under this Agreement, the Owners respectively assign, pledge and mortgage to the
       Secretary their rights to the rents, profits, income and charges of whatsoever sort
       which they may receive or be entitled to receive from the operation of the
       mortgaged property … Until a default is declared under this Agreement, however,
       permission is granted to Owners to collect and retain under the provisions of this
       Agreement such rents, profits, income, and charges, but upon default this
       permission is terminated as to all rents due or collected thereafter.

HUD Form 92466 ¶ 12.

       62.     The borrower agrees to keep the project in good repair, operate the project

according to its approved purpose, and to not “[a]ssign, transfer, dispose of, or encumber any

personal property of the project, including rents, or pay out any funds except from surplus cash,

except for reasonable operating expenses and necessary repairs.” HUD Form 92466 ¶ 6(b). The

Regulatory Agreement prohibits the borrower from making distributions to owners except from

Surplus Cash and in accordance with the procedures dictated by the agreement.

       63.     Surplus Cash is defined by the Regulatory Agreement as cash remaining after the

project has satisfied its various obligations under the Regulatory Agreement. FHA sometimes

also includes a Rider to the Regulatory Agreement with a project-specific definition of Surplus

Cash. HUD Form 92466 ¶ 13(f).




                                                - 15 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 16 of 58



       64.     The Regulatory Agreement provides for serious consequences if it is violated.

Upon notice of a default under the Regulatory Agreement, HUD may request that the mortgage

be declared in default, collect the rents of the property to make any payments required by the

Regulatory Agreement, or take possession of the project. The remedies under the agreement are

in addition to other remedies at law available to HUD.

II.    DEFENDANTS MADE MATERIAL MISREPRESENTATIONS AND
       OMISSIONS TO HUD AND FRAUDULENTLY INDUCED FHA TO ENTER
       INTO THE FIRM COMMITMENT.

       A.      LRMC Submitted An Initial Application For An FHA-Insured Mortgage
               Loan In September 2009.

       65.     In 2006, Dr. Sam DeMaio and Dr. Thomas Baldacchino, two Austin-area

cardiologists; Dan Brouillette, a real estate investor who owned the land on which LRMC would

be built; and others began working to build a new for-profit acute care hospital in Lakeway,

Texas. They sought to develop LRMC into a physician-owned and physician-managed hospital

where the physicians who practiced at the hospital would share in the profits and have significant

control over hospital operations.

       66.     In February 2008, the initial development group hired SDP to help develop and

manage the hospital. SDP helped form LRMC on or about March 7, 2008. LRMC agreed to a

monthly pre-opening fee of $55,000 that SDP would receive only if LRMC successfully raised

the funds to build the hospital. Upon opening of the hospital, LRMC agreed to pay SDP five

percent of LRMC’s net revenue, capped at $1.2 million the first year, $800,000 the second year,

$480,000 the third and fourth years, and $360,000 every year after. SDP obtained a seat on

LRMC’s board of directors and appointed Defendant Alexander to that seat. Alexander later

became a member of LRMC and acted as the managing member of LRMC. Defendant Prater

served as LRMC’s chief financial officer (CFO).

                                              - 16 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 17 of 58



       67.     In April 2008, LRMC issued a Private Placement Memorandum (PPM) in order to

recruit investors, primarily physician investors. From the beginning, physician support was

considered key to the success of the project. Without sufficient physician referrals and staff, the

hospital would fail.

       68.     LRMC originally planned to finance the project through financing from a real

estate investment trust. However, it was unsuccessful in obtaining this financing. Around

February 2009, LRMC began to pursue an FHA-insured Section 242 loan.

       69.     In April 2009, LRMC hired Column Guarantee as an advisor and mortgage broker

for an FHA insured mortgage under the FHA Section 242 Mortgage Insurance Program. While

the application was pending, Walker & Dunlop (W&D) purchased Column Guarantee. The

Complaint uses the term “W&D” to refer to both W&D and Column Guarantee.

       70.     LRMC met with HUD on June 3, 2009 for a pre-application meeting. During that

meeting, LRMC emphasized the strength of the project, in part through highlighting the 86

physician investors that it had recruited to invest more than $18 million in the project and

practice at the hospital. Some of these investments were in the form of promissory notes, not

cash, as the physicians agreed to contribute when LRMC obtained financing. Defendants

Alexander, Sossi, and Prater attended the meeting. As a result of that meeting, LRMC was

invited to apply for FHA Section 242 insurance.

       71.     Later in June 2009, SDP recruited Pacific Medical Buildings (PMB) to recruit an

investment group for a major investment—approximately $20,000,000—in LRMC and develop

an adjacent medical office building. PMB specialized in developing medical office buildings.

Brad Daniel and Jeff Rush were the primary individuals responsible for recruiting the PMB

investment group.



                                               - 17 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 18 of 58



       72.     LRMC created six classes of investment: A, B, C, D, E, and F. Class A was for

the original founding members. Class B was made up of physician investors and community

investors, with physician investors specifically defined as physicians in a position to refer

patients to the hospital. Class C was limited to SDP. Class D was for non-voting investors if the

other classes were fully subscribed. Classes E and F provided preferred returns to the PMB

investors.

       73.     In September 2009, LRMC, through W&D, submitted an application for FHA

insurance. Part of that application was a financial feasibility study performed by Crowe Horwath

for LRMC. That study looked at the project’s proposed financial statement and the potential

demand for a hospital in the Lakeway area to determine that the hospital was financially feasible.

       74.     Part of the feasibility study looked at LRMC’s prospective medical staff. The

study specifically stated that “LRMC’s medical staff will largely consist of investors in the

Hospital” and provided the following list of “investors by specialty:”




                                               - 18 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 19 of 58




       75.     The study went on to state that LRMC’s financial forecasts were based on a

survey of the identified physician investors’ patient volume, predicated on the assumption that 60

percent of the physicians’ patient volume would move to LRMC. The study—relying on

information provided by SDP on behalf of LRMC—specifically stated that “all physician

investors will be on the active medical staff[.]”

       76.     The report indicated these numbers were a conservative reflection of physician

ties to the hospital: “LRMC medical staff will not be limited to investors only. Other community

physicians who desire to participate on the medical staff will go through a standard credentialing

process. Due to the uncertainty of the number of additional physicians who might choose to

participate on the medical staff, management did not forecast any additional volume to be added

                                                - 19 -
               Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 20 of 58



from non investor physicians.” The information was provided by Defendants Alexander, Prater,

and Sossi and individuals working at their direction.

       77.       The application also included HUD’s required form 92013. Defendant Alexander

signed the certification quoted in paragraph 45 above as the Manager and Member of LRMC.

       B.        Defendants Misrepresented Physician Support For The Project.

       78.       HUD conducted an on-site review of LRMC in September 2009 after LRMC

submitted its official application. HUD’s feasibility consultant, NIS Solutions, also attended the

review. HUD’s evaluation focused on whether the hospital would be able to attract enough

physicians, and physician referrals, to succeed. In order to evaluate this, HUD focused on the

number and type of physician investors, as well as the demand for and availability of medical

office building space.

                i.       Defendants Misrepresented the Number of Physician Investors

       79.       During the on-site review, in response to HUD’s evaluation of the number of

physician investors, Dr. DeMaio disclosed that LRMC had obtained additional physician

investors beyond the 85 listed in the financial feasibility study submitted with LRMC’s

application.

       80.       On October 5, 2009, Robert Deen, the account executive at HUD in charge of

underwriting the LRMC proposal, asked for the identity and specialty of the additional physician

investors who planned to be on the medical staff. On October 6, at Defendant Sossi’s direction,

Jennifer Kitchens, an SDP employee working on the LRMC proposal, emailed W&D a list of

102 physician investors, identifying 17 new physician investors. W&D promptly forwarded

Kitchen’s email to Deen and others, including Defendants Alexander and Sossi.

       81.       Defendants’ representations regarding physician support for the hospital were not

true. The 17 additional investors were considering investing at the time, but ultimately decided
                                               - 20 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 21 of 58



not to invest. Defendants never informed HUD that these individuals had not yet invested and

ultimately did not actually invest in LRMC. Accordingly, as Defendant Alexander

acknowledged in sworn testimony: “[T]here was no reason why [Deen] would not have believed

at that point” that there were 102 physician investors who planned to be on the medical staff.

       82.     At the same time, some of the original 85 physician investors were leaving the

investment. LRMC issued an amended PPM on October 9, 2009, to conform with certain HUD

funding requirements. LRMC had to provide investors the opportunity to withdraw their

investment—and investors did. Dr. Kurt Von Rueden, Dr. Babu Reddy, and Dr. David Jones all

elected to withdraw their investments from LRMC.

       83.     Defendants knew that these physicians had withdrawn their investments from the

project, but did not inform HUD.

             ii.       Defendants Did Not Disclose Exclusivity Agreements Between LRMC
                       and Physician Practices.

       84.     Defendants also never informed HUD that, due to lack of demand among

physicians for LRMC’s investment offerings, Defendants were offering potentially lucrative

exclusivity agreements in exchange for the investments. Defendant Sossi negotiated these “side

agreements” to the investment documents, which provided a physician practice the exclusive

right to any unassigned patient in the hospital that required the services the practice offered. For

example, in exchange for an investment of $400,000 and the lease of 3,000 square feet of

medical office space, one physician, through his practice, was promised the “right to designate

the Chairperson of the Pulmonary and Critical Care Department at LRMC and to determine those

qualified physicians who will have privileges at LRMC and be the exclusive providers of all

inpatient and outpatient pulmonary and critical care services for the patients of LRMC[.]” This

side agreement was drafted by Defendant Sossi, and an updated May 17, 2011 version was

                                               - 21 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 22 of 58



signed by Defendant Alexander. That physician did, in fact, seek to use his side agreement to

exclude other physicians, writing to Sossi in March 2012, before the hospital opened, that “I’ve

been hearing about other pulmonologists here in Austin who are now interested in providing

some form of coverage at LRMC. According to my exclusivity agreement, any potential

pulmonologist/intensivist can only gain privileges if they’re part of my group.” Sossi responded,

agreeing that the physician’s “Side Letter allows you the right ‘to reasonably determine those

clinically qualified physicians who shall have privileges at LRMC in the areas of pulmonology

and critical care practice.’”

        85.     While exclusivity agreements are sometimes used in hospital-based practices,

such as anesthesiologists or emergency room doctors, they present risks to physician recruitment

for non-hospital based practices. Specifically, these arrangements can discourage other

physicians with that same specialty from utilizing the hospital, allow the exclusive practice

outsized influence in negotiating payments with the hospital, and create risk for the hospital in

finding replacement doctors if the exclusive practice is ultimately unable to handle the patient

volume.

        86.     Defendants never disclosed to HUD the existence of or their intent to enter into

exclusivity agreements, or that they were offering non-disclosed incentives, such as exclusivity,

in exchange for the physician investments they were touting to HUD as proof of demand for the

hospital. Because of Defendants’ omissions, HUD was unable to accurately assess physician

demand, and was unaware of the risks to physician recruitment or the viability of the hospital

created by the exclusivity agreements.




                                               - 22 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 23 of 58



             iii.      Defendants Failed to Disclose Concerns With the Viability of the
                       Development of Medical Office Buildings Surrounding LRMC.

       87.      As HUD evaluated the project, another area of significant concern was the

development of the site surrounding LRMC—in particular, the three planned medical office

buildings. The plans, as presented to HUD in the application, called for the development of three

medical office buildings on that site to house the practices of physicians who intended to practice

at the hospital. HUD viewed the viability of the medical office buildings as a proxy for the

viability of LRMC because a fully functioning and profitable hospital the size of LRMC would

require medical office space to support the anticipated physician practices.

       88.      HUD specifically requested information on October 30, 2009. Deen emailed Jeff

Jones, Vice President with W&D and W&D’s account executive for LRMC, identifying the issue

that “the development of all 53+ acres of the Lakeway site on a schedule that parallels the

hospital’s feasibility study projected growth is really important to the Hospital’s success, but the

hospital has no financial control over anything but their 8+ acre parcel of land.” (Emphasis on

“is” in original.) Deen asked for additional information and stated, “[A]ny evidence of financial

commitment by Pacific Medical Buildings or others to build medical office buildings and lease

to physician’s [sic] who will practice/refer to the hospital on a schedule that parallels the hospital

volumes of admissions and referrals in the feasibility study will be of great help. The same

evidence of financial commitment for the day-care center, retail, and hotel space will be helpful.”

       89.      Jones forwarded the inquiry along to LRMC. On November 2, Defendant Sossi

directed Jones to respond that “the 53 acre site is scheduled to include: (i) Hospital;

(ii) Retail/Office; (iii) MOB’s [medical office buildings] 1 and 2; (iv) Hotel; and (v) Day Care.

The Hospital tract has been set up to include the Hospital, the garage and if needed an MOB.

These are all controlled by LRMC. PMB has control of the Retail/Office which would cover any

                                                - 23 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 24 of 58



immediate MOB needs. The other parts will be driven by the development of the hospital.” He

also told Jones to tell HUD that “PMB is also negotiating for the 2nd MOB location. That

discussion is still in process based on feasibility.” W&D, on behalf of LRMC, verbally

communicated this in sum and substance to HUD.

       90.     On November 3, Jim Rohan, Senior Vice President for Development for PMB,

wrote to Defendant Alexander, Defendant Sossi, and others, stating, “[T]o date we have not

aggressively marketed the MOB II/III site, because we don’t control them.” He went on to note

“a key element of viability of the MOB II/III site that arose only last week[,]” explaining that the

project would only work financially with paid parking. He then stated, “[W]ith this potential

change in the economic picture, we may be closer to viability on MOB II/III than it appeared. I

do still believe that 190,000 SF is too much building as an initial effort, but if we could justify

paid parking and cut the site in half, we may be able to make this work.” Rohan was always

concerned about the viability of the MOB and that development of MOB 2 and 3 were always

speculative and in fact never occurred. Defendants never communicated these concerns about

the viability of MOB 2 and 3 to HUD.

       91.     In fact, the demand for office space was so lacking that Defendants entered into

side deals with physicians guaranteeing that PMB would not lease space in the MOB to a

competing physician or practice, in exchange for the physicians investing in LRMC and leasing a

set amount of space in the MOB. In at least one instance, a physician was required to lease more

space than required by his practice in order to obtain the exclusivity that he sought. Physician

demand never materialized even for one MOB; LRMC ultimately leased much of the building

for its own use.




                                                - 24 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 25 of 58



       92.      Defendants never shared concerns regarding the lack of demand for an MOB, or

the lack viability of the development of the MOB 2 and 3 sites with HUD. These sites were not

in fact developed in part because there was never sufficient demand from physicians to make

them viable and necessary.

       C.       HUD Based Its Approval In Part On These Material Misrepresentations And
                Omissions.

       93.      The above misrepresentations and omissions all occurred as HUD was

considering whether to recommend approval of the Firm Commitment.

       94.      In addition to the evaluation by the Client Service Team, HUD hired its own

independent feasibility consultant to check the work and conclusions of the borrower’s feasibility

consultant.

       95.      HUD’s feasibility consultant issued its report on October 8, 2009, the day after

receiving the disclosure from LRMC about the increased physician support. That report

identified as key credit strengths that the “equity investment by physicians, projected to be on

medical staff, of $13.6 million ($9.1 million already paid) shows strong commitment.” It further

noted that LRMC has “a diverse recruited medical staff of 102 physicians with an average age of

43.” The report noted as the primary credit weakness that “as a start-up hospital, the ability to

recruit physicians, staff, and patients will be difficult.” Due to Defendants’ misrepresentations

and omissions, the information upon which the HUD feasibility consultant relied was false; in

fact, LRMC did not successfully recruit the additional 17 physician investors included in the

consultants tally and had already lost 3 investors—each of whom had demanded a refund of their

investments.

       96.      On February 25, 2010, at the recommendation of HUD’s staff, FHA

Commissioner David Stevens approved the project and authorized the Firm Commitment for a


                                               - 25 -
             Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 26 of 58



$166,872,800 mortgage loan. That approval was based in part on information from Defendants

that “currently, there are 102 physicians who have collectively invested over $18,500,000 (with

approximately $17 million being surplus cash notes).” The HUD staff recommendation cited

these figures and states, in pertinent part: “Conservative Volume Projections. The financial

feasibility study is significantly conservative in terms of demand for services. The method used

to determine volumes took 60 percent of the volumes of 85 investor physicians into

consideration. No volume assumptions were made for non-investors physicians or physicians

who will invest later. Currently, the number of physician investors has grown to 102. It is

predicted that an additional 20 to 30 physicians will invest in the project[;]” and that “the

hospital will be highly visible and surrounded by numerous commercial businesses and MOBs.”

       97.     The approval was also based on the mitigation of key risks including the

following: “More primary care physicians are needed. The physician investor group is heavy

with hospital-based physicians, such as pathologists and radiologists who do not admit patients,

and light on primary care physicians who do refer patients for admission.” Another noted risk

was “Medical Office Buildings (MOBs) Development Is Not Within LRMC’s Control. Pacific

Medical Buildings is responsible for developing the MOBs elsewhere on the 53 acre site, but is

not required to meet any deadlines important to LRMC’s development and won’t close on a land

purchase until HUD issues a mortgage insurance commitment on the hospital project.”

       98.     The strengths that counseled in favor of insuring the mortgage, noted in paragraph

96, were overstated, due to omissions and misrepresentations by Defendants, and the risks that

counseled against insuring the mortgage, noted in paragraph 97, were exacerbated by the facts

Defendants misstated and hid from HUD. These misstated and undisclosed facts included that

additional physicians had not invested, physicians had already withdrawn their investments,



                                                - 26 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 27 of 58



PMB was actively questioning the viability of the MOBs and at a minimum planned to downsize

them, and LRMC had negotiated and planned to continue to negotiate exclusivity agreements, as

an undisclosed incentive to invest and to lease space, with physicians who could refer patients to

the hospital thereby discouraging other primary care physicians from using LRMC.

       99.      At the same time HUD was considering whether to issue a Firm Commitment,

Congress was finalizing the passage of the Affordable Care Act (ACA). Part of the proposed

legislation, which ultimately was enacted, repealed an exception to the physician self-referral law

(commonly referred to as the “Stark Law”), thus changing the rules surrounding a hospital’s

ability to bill Medicare for services referred by physicians with an equity interest in the hospital.

HUD was concerned that if Congress passed the ACA, as it eventually did, LRMC, as a

physician-owned hospital, would be ineligible to bill Medicare, and therefore would not be

economically viable. Accordingly, HUD was unwilling to approve the project as structured.

       100.     LRMC proposed converting the physicians’ equity interests to debt positions

subordinate to any FHA-insured mortgage. LRMC represented to HUD that this debt position

met the amended requirements of the Stark Law. LRMC called this debt “Surplus Cash Notes.”

These Notes would not receive any payments of principal or interest until LRMC was operating

profitably and thereby generating surplus cash.

       101.     After numerous discussions both with LRMC and internally with HUD staff, on

January 22, 2010, Deen communicated to W&D that HUD staff had recommended moving

forward to Firm Commitment on the LRMC project “based on physician equity being converted

to surplus cash notes prior to initial endorsement. The first condition indicates that we want to

see the documents that facilitate those conversions prior to the FHA Commissioner’s




                                                - 27 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 28 of 58



Commitment so that we know that such conversions are in progress and will be completed before

initial endorsement.”

       102.     As part of the discussions that led to FHA’s approval of the change to Surplus

Cash Notes, W&D, after consulting with LRMC, communicated to HUD that after receiving

Firm Commitment, LRMC would “receive appropriate sign off from all investors.”

       103.     To formalize LRMC’s representations regarding the conversion of physicians

from an equity to a debt position, on February 23, 2010, Defendant Alexander, on behalf of

LRMC, wrote to Roger Miller, the Director of HUD’s Office of Insured Healthcare Facilities:

“We are writing this letter to the Department of Housing and Urban Development (‘HUD’) to

confirm that Lakeway Regional Medical Center (the ‘Hospital’) has agreed to the conversion of

the Physician held Class A and Class B Common Interests in the Hospital to Surplus Cash Notes

to be held by those Physicians in the amount of approximately Seventeen Million Dollars

($17,000,000). The Hospital is in the process of documenting the conversion through the

issuance of a Third Addendum to the Hospital’s Confidential Private Placement Memorandum

and the issuance of the Surplus Cash Notes in the form as approved by HUD. This conversion

will be completed by the Hospital and the affected Physicians prior to Initial Endorsement.”

       104.     FHA issued the Firm Commitment to insure the loan on March 18, 2010.

III.   LRMC FAILED TO SATISFY THE CONDITIONS REQUIRED TO CLOSE THE
       LOAN AND RECEIVE THE INITIAL ENDORSEMENT FOR FHA INSURANCE.

       105.     LRMC, W&D, and HUD scheduled the loan closing for May 21, 2010. LRMC

had to meet the requirements of the Firm Commitment, including converting physician investors

to Surplus Cash Note holders and obtaining all of the funds necessary to meet the cash to close

requirements before the loan closing in order for HUD to endorse the loan at closing.




                                               - 28 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 29 of 58



       106.     The Firm Commitment specifically contained the requirement that LRMC provide

$18,541,479 in “cash equity,” the statutorily required equity down payment, and a $20,218,009

“Initial Operating Capital Fund.” HUD required that “the [Initial Operating Capital Fund]

account must be funded at initial endorsement” and “the Mortgagor [LRMC] may not use

borrowed funds, except those funds received by Mortgagor from the Surplus Cash Notes issued

by Mortgagor in an amount not to exceed eighteen million dollars ($18,000,000) prior to initial

endorsement, to establish the fund.” The Firm Commitment further contained in Exhibit A an

organization chart provided by LRMC that identified the holders of Surplus Cash Notes as from

“former class A & B physicians.” As stated above, Class A & B physicians were represented by

LRMC to be physicians who were original founding members and other physicians who intended

to practice at LRMC.

       107.     The Firm Commitment also contained the requirement, detailed in paragraphs 50

and 51 above, that LRMC explain in writing any change to the conditions on which Firm

Commitment was granted and receive HUD approval prior to Initial Endorsement.

       108.     In order to convert physician investors to Surplus Cash Note holders, as LRMC

promised HUD, LRMC issued a third Addendum to the PPM on March 30, 2010.

       109.     The notice allowed investors to cancel and forfeit any equity investment in

LRMC: “Right to Cancel. The Company hereby offers each Electing Investor the right to cancel

such Electing Investor’s subscription to invest in the Company for a period of thirty (30) days

following the date of this Third Addendum in accordance with the procedures set forth in

paragraph 5 below. Please be aware that if you are an Electing Investor and you elect to cancel

your subscription to invest in the Company, then you have no rights or provisions with respect to




                                               - 29 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 30 of 58



the Company including, without limitation, any rights to participate in any profits realized by the

Company.”

       A.       Given The Opportunity, Physicians Diminished And Canceled Their
                Investments.

       110.     Both Defendants and W&D recognized the risk that physicians might withdraw.

On April 13, 2010, Jones emailed Defendants Sossi and Alexander asking, “[H]as there been any

resistance from the docs to this point?” Alexander responded, “[V]ery little so far. Frank and

Joel [Canfield] have handled the few negative comments with positive results.” Jones

responded, “[E]xcellent.”

       111.     In fact, physicians were resistant to the new deal. Only a week after this email

exchange, LRMC began to assess the physicians’ withdrawal from the hospital. Joel Canfield,

LRMC’s first employee, compiled a list of the physicians who were withdrawing their

investments. He specifically noted LRMC’s internal accounting included the physicians who

had withdrawn prior to Firm Commitment, stating: “[I]ncluded in this list are the other MD’s

who dropped out between the Second and Third Amendment[.]”




                                               - 30 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 31 of 58



       112.     Below is LRMC’s internal accounting by practice of the physician withdrawals as

of April 28, 2010:




From the 85 physicians that LRMC claimed had invested in its application, and the 102 that it later

claimed and that HUD relied on to issue the Firm Commitment, the number had dropped to 76

shortly before the scheduled close of the loan.

       113.     Although they were aware of these facts, Defendants did not disclose them to

HUD or W&D. Nor did they disclose that the types of physicians who withdrew were primarily

physicians who refer patients—otolaryngologists, oncologists, orthopedic surgeons,

physical/spine physicians, and primary care physicians—i.e., the types of physicians that HUD

cared most about when considering the feasibility of a new hospital. Defendant Alexander

acknowledged in sworn testimony that he understood physician support, particularly the number

of physicians, was important to HUD.

       114.     In addition to physicians who withdrew entirely from the transaction, numerous

physicians significantly diminished their investments. Internally, Defendants recognized that

this reduction in investment potentially jeopardized closing. Defendant Alexander wrote on



                                                  - 31 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 32 of 58



April 27, 2010, that “we will be short of the HUD [equity] requirement and we need to know by

how much today.” On Monday, May 17, 2010, Kitchens circulated to Defendants Alexander and

Prater the following reconciliation of physicians’ investment amounts that showed a $3,925,000

loss in investments:




The reduction was actually $4,425,000.00, as the ED Group (referenced above) did not invest the

$500,000 listed on the reconciliation.

       B.       LRMC Did Not Meet The Cash To Close Requirements.

       115.     Closing was scheduled for Friday, May 21, 2010, a mere four days after

Defendants Alexander and Prater received the reconciliation described above. LRMC needed

over $38 million to close the loan based on HUD’s requirement in the Firm Commitment.

Internally, LRMC distributed a cash reconciliation on May 17, 2010, to discuss the current cash

shortfall. The reconciliation, sent to Alexander and Prater, showed a cash shortfall of $4.6

million, not including an additional $877,000 due from investors who had not yet funded their

investments. At least $500,000 of the unfunded investments were cancelled, so, in the aggregate,


                                              - 32 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 33 of 58



LRMC actually had at least a $5.1 million cash shortfall:




       116.     LRMC’s board met on conference calls on May 14 and May 18, 2010. According

to the board meeting minutes, “both calls were scheduled to review HUD closing status and the

funding deficit that needed to be bridged to close.” The board recognized that as of May 13,

2010, LRMC was “approximately $4 million short on a cash needs basis to close for HUD.” The

Board agreed to engage in three fraudulent practices in order to deceive HUD and W&D to close

and insure the loan: (1) until after closing, LRMC would not refund investors who had paid for

                                              - 33 -
               Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 34 of 58



their investments but subsequently withdrew, thereby kiting the funds to use them as cash to

close; (2) LRMC would pay two board members, Brad Daniel and Jeff Rush, kickbacks for

Daniel and Rush to collectively loan LRMC $1.5 million; and (3) LRMC would change its

structure, without HUD approval, to allow non-physicians to purchase Surplus Cash Notes,

which would allow LRMC to borrow funds from non-investors through Surplus Cash Notes to

meet the cash to close requirement.

                i.      LRMC Used Withdrawn Investors’ Funds as Cash to Close.

        117.     As noted above, in order to appear to meet the cash to close requirement, in part,

Defendants used the funds from investors who had withdrawn their investment but who had not

yet received refunds—essentially borrowing or kiting those funds. At closing, LRMC had an

undisclosed liability to the withdrawn investors but did not have sufficient cash to cover the

liability.

        118.     On May 17, 2010, Defendant Prater emailed Defendants Sossi and Alexander

regarding the cash reconciliation in paragraph 115 above:




                                                - 34 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 35 of 58




Prater recognized that the refunds would be funded in part from HUD funds after closing through

“the balance of reimbursements of prepaids from draws[.]” But, even using the HUD funds,

LRMC remained “$631,000 short” of the cash needed to reimburse withdrawn investors.

       119.     The Firm Commitment prohibited LRMC from using borrowed funds as cash to

close. The Firm Commitment contained the specific prohibition that “Prior to initial closing, the

Mortgagor shall not without the permission of HUD, unless permitted under the proposed loan

covenants and HUD is informed of such action in writing: […] (4) incur any debt or obligation

other than trade payables in the ordinary course of business; […] Any actions that the Mortgagor

has already taken that conflict with this condition shall be fully explained to HUD’s satisfaction

prior to initial closing.” The refunds owed to withdrawn physician investors were not “trade

payables in the ordinary course of business[,]” were not “permitted under the proposed loan

covenants” or disclosed to HUD “in writing[,]” and were not “fully explained to HUD’s

satisfaction prior to initial closing.” Indeed, Defendants never once informed HUD that they

planned to use these withdrawn funds in this manner.



                                               - 35 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 36 of 58



       120.     Defendant Alexander, on behalf of LRMC, signed the certifications in paragraph

55 above that LRMC had the cash to close, did not have any undisclosed obligations, and

complied with the provisions of the Firm Commitment, none of which were true.

              ii.      LRMC Paid Kickbacks to Secure Investments

       121.     At the same board meetings discussed in paragraph 116 above, the Defendants

also agreed to pay kickbacks to two investors to fill a portion of the funding gap. As reflected in

the minutes, the board agreed “to go forward with the Side Letters to RD and Jeff Rush … to fill

the funding gaps.” RD refers to RD Development Partners, LLC, a company controlled by Brad

Daniel, an LRMC board member. Jeff Rush was also a board member of LRMC. The side

letters provided that, in exchange for their purchase of $1.5 million in Surplus Cash Notes, Jeff

Rush and RD would receive $1,400,000 in fees from LRMC, $500,000 of which would be paid

as additional Surplus Cash Notes.

       122.     Defendants never disclosed these fees to HUD.

       123.     Instead, these agreements were done through side letters in order to conceal the

arrangement from HUD. Four days before closing, Defendant Sossi sent an email to Daniel,

copying Defendant Alexander and explaining the need to record the arrangement through side

letters so that HUD would not see the changes LRMC made:




                                               - 36 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 37 of 58




       124.     On May 18, 2010, Brad Daniel emailed Jeff Rush regarding the plan for LRMC to

pay them in exchange for an additional investment (referencing Frank Sossi, Sam DeMaio, and




                                             - 37 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 38 of 58



Eddie Alexander):




       125.     In addition to constituting improper kickbacks, these transactions represent

additional impermissible borrowing by LRMC, both because (i) Rush and Daniel would not need


                                               - 38 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 39 of 58



to hold the Surplus Cash Notes for more than two years, when Defendants previously had

represented to HUD that the Surplus Cash Notes would not be paid until LRMC was operating

profitably, and (ii) because LRMC promised a fixed fee amount for speculative promises of

work. The latter was specifically forbidden by the Regulatory Agreement, which required the

payment of fair market value for work actually performed. For example, Paragraph 9(b) of the

Regulatory Agreement provides, “Payment for services, supplies, or materials shall not exceed

the amount ordinarily paid for such services, supplies, or materials in the area where the services

are rendered or the supplies or materials furnished.” Moreover, as described in greater detail

below, a Rider to the Regulatory Agreement prohibited LRMC from making distributions to

affiliates, including Rush and Daniel, unless the distributions were “arms-length transactions” for

work performed for the mortgaged property or LRMC had Surplus Cash as defined by the

Regulatory Agreement.

       126.     On May 20, 2010, Jim Rohan of PMB wrote to Jeff Rush and Brad Daniel,

recognizing the problematic nature of paying fees for unidentified work while LRMC’s cash was

restricted by the Regulatory Agreement with HUD. He wrote:




                                               - 39 -
                Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 40 of 58




         iii.            LRMC Altered Its Investment Structure to Allow Loans to Non-
                         Physicians.

         127.     As noted above, LRMC’s board also agreed to allow non-physicians to hold class

B Surplus Cash Notes. This represented a change from the structure previously disclosed to

HUD in which only physicians who intended to practice at the hospital could hold Surplus Cash

Notes.

         128.     The Firm Commitment specifically required that any such changes be made only

subject to the prior written approval of HUD:




The Firm Commitment further described the Surplus Cash Note holders as only “Former Class A

& B Physicians” in the “Organizational Chart of Lakeway Regional Medical Center Showing

                                                - 40 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 41 of 58



Included Property”




But, in order to conceal the cash shortfall from HUD, Defendants changed LRMC’s

organizational structure after the Firm Commitment and a week before closing to allow non-

physicians to hold Surplus Cash Notes. This change was not communicated to HUD and LRMC

did not obtain the “prior written approval of HUD[.]”

       129.     LRMC then proceeded to issue Surplus Cash Notes prior to initial endorsement to

non-physicians including Defendant SDP, Rush, Daniel, and Kendall Phinney. Phinney was

involved in Aqualand Real Estate Services, LLC, which owned the land where LRMC planned to

place the hospital and was under contract to sell the land once the FHA-insured mortgage closed.

Defendants did not disclose to HUD that LRMC issued Surplus Cash Notes to non-physicians

and entities with an interest in LRMC’s development.

              iv.      Defendants Recognized That LRMC Did Not Have Sufficient “Cash to
                       Close.”

       130.     Immediately after closing, LRMC’s internal documents acknowledged the cash

gap resulting from the borrowed funds used to close the loan. On May 26, 2010, Defendant

Sossi wrote the following email to Defendants Alexander and Prater, among others,

acknowledging this cash gap:




                                             - 41 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 42 of 58




This email recognized “the refund gap, the PMB project funding gap and the Jeff Rush take out

amount for the last $1.5M[.]” It also noted the “physician gaps” that existed after the initial

closing.

       131.     On May 28, 2010, one week after closing, Joel Canfield sent an email to

Defendant Sossi and other LRMC officers providing a reconciliation of monies owed to

physicians for investment refunds. The reconciliation shows LRMC owed withdrawing

physicians $1,845,552.88.



                                               - 42 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 43 of 58



       132.     A June 10, 2010 cash reconciliation of LRMC, shared as part of a Board

conference call on that day and sent to a LRMC’s leadership including Defendants Sossi,

Alexander, and Prater, showed that LRMC was insolvent immediately after closing due to this

borrowed money.




       133.     LRMC had an almost $2 million dollar shortfall, even after accounting for the

money from the first draw on the FHA-insured loan.

         v.     Defendants’ Fraud Was Material to HUD’s Decision to Insure the Loan.

       134.     As described above, Defendants knew that LRMC did not have sufficient cash to

close and took active steps to hide that fact from HUD.




                                              - 43 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 44 of 58



       135.     Defendants also knew that the amount of equity LRMC had at closing was

important to HUD. Defendant Alexander was asked if “the overall size of the equity investment

in Lakeway, was … important to HUD,” and testified under oath that “the amount of equity, the

amount of dollars from that perspective was always important.”

       136.     Defendants did not share either with HUD or W&D that they used funds from

investors who had canceled their investment to fund the cash equity or that immediately after

closing LRMC had negative cash account balances.

       137.     Had W&D known, it would have informed HUD.

       138.     Had HUD known, it would not have allowed the loan to close and be endorsed for

FHA insurance.

IV.    LRMC IMPROPERLY USED FUNDS RESTRICTED BY THE HUD
       REGULATORY AGREEMENT.

       139.     After the loan closed, Defendants ignored the restrictions placed by the HUD

Regulatory Agreement meant to ensure HUD’s interests were protected before investors received

returns on their investment. LRMC instead paid equity investors and costs HUD specifically

disallowed, all in violation of the Regulatory Agreement.

       A.       LRMC Entered Into A Regulatory Agreement Restricting Its Use Of Funds.

       140.     In consideration of the mortgage insurance provided by HUD relating to the

hospital, LRMC entered into a Regulatory Agreement dated May 21, 2010.

       141.     The Regulatory Agreement and its rider (Rider 1) broadly covered LRMC’s

assets, extending its coverage as follows:

       All current or future properties (which includes both personal property and real
       property) and revenues of Mortgagor on or off the Mortgaged Property, including
       accounts receivable derived from whatever source shall be considered part of the
       Mortgaged Property and subject to all provisions of the Regulatory Agreement[.]

Rider 1 Paragraph 20(a).
                                              - 44 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 45 of 58



       142.     The Regulatory Agreement required LRMC, as the owner, to comply with certain

terms and conditions including, but not limited to, the following:

       a)       Paragraph 6(b) of the agreement required that the owner shall not, without

prior written approval from HUD, assign, transfer, dispose of, or encumber any personal

property of the project, including rents, or pay out any funds, other than from surplus

cash (as defined in the agreement), except for reasonable operating expenses and

necessary repairs.

       b)       Paragraph 6(c) of the agreement required that the owners not, without

prior written approval from HUD, convey, assign, or transfer any beneficial interest in

any trust holding title to the property or any right to receive rents and profits from the

mortgaged property.

       c)       Paragraph 6(e) of the agreement required that the owners not, without

prior written approval from HUD, make, or receive and retain, any distribution of assets

or any income of any kind of the project except from, inter alia, surplus cash and non-

borrowed funds if prior to the completion of the project.

       d)       The agreement further stated: “This covenant does not permit a ‘surplus

cash’ note without the-prior written permission of HUD. A ‘surplus cash’ note is defined

as a note that requires or permits principal repayments only when there is cash available

by satisfying the conditions in Section 23(a)(l) through 23(a)(11) listed above.” Rider 1

Paragraph 23(d).

       143.     LRMC had to satisfy each of the conditions in Sections 23(a)(1) through

23(a)(11) of the Regulatory Agreement before it could issue any distributions. LRMC never




                                                - 45 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 46 of 58



achieved all of the required conditions and so could never have make distributions without

violating the Regulatory Agreement. Those conditions included, inter alia:

       (1) Final Endorsement of the HUD insured Deed of Trust Note (the "Note");
       (2) Mortgage payments for the preceding 12 months were made when due,
       including any grace period;

Rider 1 Paragraph 23(a).

       144.     The Regulatory Agreement placed limits on distributions to equity interest

holders, Surplus Cash Note holders and affiliates including SDP, PMB, and RD Development.

       145.     LRMC was prohibited by the Regulatory Agreement from making distributions to

affiliates unless the distributions were “arms-length transactions” for work performed for the

mortgaged property or LRMC had Surplus Cash as defined by the Regulatory Agreement.

Pursuant to the Regulatory Agreement, an “arms-length transaction” is a transaction which meets

one of the following conditions: (1) the cost of the services rendered is the lower of the market

value or the fully allocated cost thereof, or (2) must have been equal to or less than the amount

ordinarily paid for such work. Rider 1, Paragraphs 22(c),(d).

       146.     The Regulatory Agreement’s definition of Surplus Cash contained numerous

additional requirements to ensure a distribution did not leave LRMC with insufficient cash.

       147.     The mortgage loan for LRMC received Initial Endorsement on May 21, 2010.

       148.     The mortgage loan for LRMC received Final Endorsement on May 17, 2013.

       149.     On October 3, 2013, W&D issued a Notice of Default to LRMC for LRMC’s

failure to make August, September, and October 2013 mortgage payments.

       150.     LRMC was released from the Regulatory Agreement on January 12, 2015.




                                               - 46 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 47 of 58



       151.     At no point during the effective dates of the Regulatory Agreement—May 21,

2010 through January 12, 2015—did LRMC have Surplus Cash as defined in the Regulatory

Agreement.

       B.       LRMC Violated The Regulatory Agreement, Federal Law, And Federal
                Regulations.

       152.     Defendants ignored LRMC’s obligations under the Regulatory Agreement. For

example, Defendant Prater, LRMC’s CFO, was responsible for ensuring LRMC’s use of funds

complied with the Regulatory Agreement. Prater did not know what restrictions the Regulatory

Agreement contained because, as he stated in sworn testimony, he never read it.

       153.     Similarly, Defendant Sossi disregarded LRMC’s obligations under the Regulatory

Agreement when he suggested that the best course of action was to deceive HUD. After HUD

denied certain expenses, Sossi wrote “we may need to ‘not fight’ on some of the 2nd group

unallowable items – and submit them later when the [HUD Client Service Team] is not looking

at every number.” LRMC then paid, from mortgaged funds, the expenses that HUD had

specifically denied.

       154.     As described below, LRMC violated the Regulatory Agreement when it made

distributions without satisfying the Regulatory Agreement’s requirements.

               i.      Payments to Equity Holders

       155.     Defendants paid money from LRMC’s operating account to equity holders in the

form of a refund of their investments.

       156.     Between June 2010 and January 2011, Defendants made 14 payments from

project assets to equity holders in violation of Paragraph 6 of the Regulatory Agreement.

       157.     The 14 investor distribution payments total $2,060,729.58, and are more

particularly identified in the below table:

                                              - 47 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 48 of 58



                   Amount       Description                          Date
                                Refund of Investment
                   $250,000.00 Gambarin                           7/14/2010
                                Refund of Investment, B&E
                   $300,000.00 Holdings                           7/14/2010
                   $50,000.00   Refund of Investment, Moroz       7/14/2010
                                Refund of Investment,
                   $100,000.00 Musculoskeletal Trust              9/15/2010
                                Refund of Investment,
                                Mazursky via MCS Lake
                   $155,176.70 Business Project, LLC              6/15/2010
                                Refund of Investment,
                                McCormick via MCS Lake
                   $100,000.00 Business Project, LLC              7/20/2010
                                Refund of Investment, Breed
                                via MCS Lake Business
                   $150,000.00 Project, LLC                       7/20/2010
                   $33,000.00   Refund of Investment, Reddy       7/14/2010
                                Refund of Investment, LRMC
                   $600,000.00 Investments LLC                    6/30/2010
                                Refund of Investment, LRMC
                    $200,000.00 Investments LLC                    7/8/2010
                                Refund of Investment,
                   $50,000.00   Lakeway Texas Investments         7/14/2010
                                Refund of Investment -
                   $12,500.00   Holdback Portion, VonRueden       7/14/2010
                                Refund of Investment -
                   $10,052.88   Holdback Portion, Frischhertz     7/14/2010
                                Refund of Investment,
                   $50,000.00   RCMTA, LLC                        1/18/2011

       158.     These payments represent the reimbursements to investors who sought to

withdraw their investments prior to the May 2010 FHA insured mortgage closing (Initial

Endorsement). Defendants paid these reimbursements after Initial Endorsement, when the funds

were restricted by the Regulatory Agreement. Defendants failed to pay the reimbursements with

HUD approval, with non-mortgaged funds, or with Surplus Cash, in violation of the Regulatory

Agreement.




                                             - 48 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 49 of 58



              ii.      Payments to Affiliates

       159.     Defendants also made 10 affiliate payments to Sossi; Rush; RD Development

(referred to by its former name, RDK Development Partners, in the Regulatory Agreement); and

Pacific Medical Buildings, in violation of Paragraph 6 of the Regulatory Agreement.

       160.     Defendants paid money from LRMC’s operating account to TFS Consulting for

the benefit of Defendant Sossi. The payment was for consulting services that were neither

reasonable operating expenses nor represented arms-length transactions.

       161.     Defendants paid TFS Consulting from LRMC’s operating account and noted the

payment in a draw request that LRMC submitted to HUD. However, Defendants did not provide

HUD with an explanation of the transaction or indicate the payment was to an affiliated party

and not arms-length.

       162.     Defendants did not disclose any other fees identified in paragraphs 163 through

167 to HUD.

       163.     Defendants also paid money from LRMC’s operating account to Jeff Rush

Consulting for the benefit of Rush. The payment was for consulting services that were neither

reasonable operating expenses nor represented arms-length transactions.

       164.     In addition, Defendants paid money from LRMC’s operating account through

SDP, the manager of the hospital, as a pass-through to RD Development, an investor and affiliate

of LRMC, for management services that were neither reasonable operating expenses nor

represented arms-length transactions.

       165.     Defendants also paid money from LRMC’s operating account through SDP, the

manager of the hospital, as a pass through to RD Development and then to PMB, an investor and




                                                - 49 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 50 of 58



affiliate of LRMC, for management services that were neither reasonable operating expenses nor

represented an arms-length transaction.

       166.     In part to cover these payments to PMB, LRMC amended its agreement with SDP

to increase SDP’s fee from $55,000 a month to $110,000 so that SDP could split its fees with

PMB. The First Addendum to the PPM specifically noted that the increased fee was “an

inducement for the PMB Lakeway LLC contribution[.]”




When HUD questioned the amendment to the fee, LRMC did not disclose that the fee would be

split with PMB, that PMB received the fee as an inducement for its investment, or whether PMB

would perform any work. Instead, Defendant Prater informed HUD that “the increase was based

on the additional time and effort required for the re-structure and HUD funding.”

       167.     PMB recognized that the fees it received were a return on its equity investment

rather than for work performed. The letter of intent between PMB and SDP that memorializes

the agreement to split SDP’s fees makes clear that the fees were intended to increase the return

on investment for PMB. Immediately after closing, Rohan of PMB wrote to Daniel inquiring,

“when we might expect to see some of the fees that should flow like a river out of the LRMC

closing.”




                                               - 50 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 51 of 58



       168.      The 9 non-arms length, affiliate payments total $1,858,500.00, and are more

particularly identified in the below table:

                Amount             Description                            Date
                  $160,000.00      TFS Consulting                      5/21/2010
                   $38,500.00      TFS Consulting                     10/27/2010
                  $150,000.00      Jeff Rush Consulting                 2/1/2011
                                   RD Development Partners, LLC       11/30/2011
                                   Consulting – Jeff Rush
                     $100,000.00   Consulting
                                   RD Development Partners, LLC         1/5/2012
                                   Final Jeff Rush Consulting
                     $150,000.00   Payment
                                   RD Development Partners, LLC
                 $1,080,000.00     – PMB                               7/15/2010
                                   RD Development Partners, LLC
                      $60,000.00   – PMB                                8/9/2010
                                   RD Development Partners, LLC
                      $60,000.00   – PMB                                9/7/2010
                                   RD Development Partners, LLC
                      $60,000.00   – PMB                               10/7/2010

              iii.       Payment of Prohibited Lobbying Fees and Early Completion Bonuses

       169.      Defendants used money from LRMC’s operating account to pay Butera &

Andrews, a federal lobbyist, by passing funds through SDP.

       170.      LRMC submitted a request to HUD to make this payment. HUD rejected

LRMC’s request. Notwithstanding that fact, Defendants made the payment by listing the expense

in a draw request on the FHA- insured loan, obscuring the payment as an account payable to

SDP.




                                               - 51 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 52 of 58



       171.     Defendant Alexander, on behalf of LRMC, certified that LRMC would file a

Standard Form-LLL before paying lobbying fees. LRMC never submitted this form.




       172.     This payment was also made in violation of 31 U.S.C. § 1352(a), which prohibits

the use of funds from a federal loan to pay for lobbying.

       173.     Defendants also paid money from LRMC’s operating account to Hoar

Construction for the payment of an early completion bonus.




                                              - 52 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 53 of 58



       174.     Defendants requested approval to pay the construction bonus. Robert Deen refused

to give approval on behalf of HUD for the payment from mortgaged funds.              Once again,

Defendants made the payments from mortgaged funds over HUD’s express disapproval.

       175.     The 4 prohibited payments to Butera & Andrews and Hoar Construction are

identified below:

               Amount           Description                                Date
                                Surgical Development Partners -
               $95,000.00       Butera & Andrews 201005-LR              2/18/2011
               $135,000.00      Hoar Early Completion Bonus              9/26/2012
               $19,583.00       Hoar Early Completion Bonus             11/7/2014
               $19,583.00       Hoar Early Completion Bonus             12/31/2014

V.     LRMC DEFAULTED ON THE FHA-INSURED LOAN.

       176.     On May 17, 2013, the mortgage received Final Endorsement from HUD.

       177.     LRMC failed to make the required mortgage payments due August 1, 2013,

September 1, 2013, and October 1, 2013.

       178.     W&D issued a Notice of Default to LRMC on October 3, 2013, for LRMC’s

failure to make the August, September, and October 2013 mortgage payments.

       179.     LRMC remained in default on the mortgage.

       180.     On September 16, 2014, Greystone, the subsequent holder of the mortgage note,

assigned the mortgage note to HUD.

       181.     HUD paid a Partial Claim Settlement on September 17, 2014 of $154,602,965.89,

which represents a portion of the outstanding principal and interest owed on the mortgage loan.

       182.     Final Claim Settlement occurred on November 6, 2014. LRMC’s default on the

mortgage loan caused HUD to pay an additional $18,363,981.49 to fully satisfy its obligation

under the contract for insurance.



                                              - 53 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 54 of 58



       183.       HUD held an auction to see the mortgage note on December 14, 2014 and settled

the sale on December 29, 2014. The Note sold for $50,000,000.00. HUD transferred the note on

January 12, 2015 and released the Regulatory Agreement.

       184.       Defendants signed tolling agreements that stated the following: “[T]he period of

time between and including July 21, 2016 and November 1, 2017 shall be excluded when

determining whether any civil or administrative claims are time-barred by statute of limitations,

laches, or any other time-related defenses.”

                                             COUNT I
                                 Violation of the False Claims Act,
                                     31 U.S.C. § 3729(a)(1)(A)

       185.       The United States repeats and realleges the allegations contained in Paragraphs 1 -

184 above, as if fully set forth herein.

       186.       Defendants violated the FCA, 31 U.S.C. § 3729(a)(1)(A), by knowingly

presenting or causing to be presented to HUD false and/or fraudulent claims for payment.

       187.       The United States paid the false and/or fraudulent claims because of Defendants’

acts and incurred damages as a result.

                                            COUNT II
                                 Violation of the False Claims Act,
                                     31 U.S.C. § 3729(a)(1)(B)

       188.       The United States repeats and realleges the allegations contained in Paragraphs 1

– 184 above, as if fully set forth herein.

       189.       Defendants violated the provisions of the FCA, 31 U.S.C. § 3729(a)(1)(B), by

knowingly making, using, or causing to be made or used, false records, or statements:

(i) material to a false or fraudulent claims for payment to HUD; and (ii) which claim the United

States did pay.



                                                 - 54 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 55 of 58



       190.     The United States paid the false or fraudulent claims because of Defendants’ acts,

and incurred damages as a result.

                                           COUNT III
                                Violation of the False Claims Act,
                                    31 U.S.C. § 3729(a)(1)(C)

       191.          The United States repeats and realleges the allegations contained in

Paragraphs 1 – 184 above, as if fully set forth herein.

       192.          During the relevant time period, Defendants and their co-conspirators

entered into one or more conspiracies to present or cause to be presented false or fraudulent

claims for payment or approval to HUD and/or to make, use, or cause to be made or used false

records or statements material to such claims.

       193.          Defendants and their co-conspirators made or caused to be made such false

claims, records or statements knowingly.

       194.          As set forth in Paragraphs 1 - 184 above, Defendants and their co-

conspirators performed acts in furtherance of these conspiracies.

       195.     The United States sustained damages because of this wrongful conduct.

                                            COUNT IV
                                    Negligent Misrepresentation

       196.     The United States repeats and realleges the allegations contained in Paragraphs 1 -

184 above, as if fully set forth herein.

       197.     Defendants made representations to HUD on which it relied.

       198.     As set forth above, Defendants supplied false information and made material

omissions.

       199.     Defendants did not exercise reasonable care in obtaining or communicating the

information.

                                                 - 55 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 56 of 58



       200.     As a result of justifiably relying on these representations, HUD incurred losses.

                                            COUNT V
                                       Violation of FIRREA,
                                         12 U.S.C. § 1833a

       201.     The United States repeats and realleges the allegations contained in Paragraphs 1

– 184 above, as if fully set forth herein.

       202.     As set forth above, for the purpose of fraudulently obtaining the FHA mortgage

insurance in violation of 12 U.S.C. § 1833a, the Defendants knowingly made, used, or caused to

be made or used false and fraudulent records, statements, or certifications and submitted such

false and fraudulent records, statements, and certifications to HUD/FHA in violation of 18

U.S.C. §§ 1006 and 1014 (as amended).

       203.     Defendants (a) made statements to HUD with the intent to defraud or deceive

HUD into providing mortgage insurance (18 U.S.C. § 1006); and (b) knowingly made false

statements for the purpose of influencing FHA (18 U.S.C. § 1014, as amended).

       204.     As a result Defendants are liable for civil penalties to the maximum amount

authorized under 12 U.S.C. § 1833a.

                                           COUNT VI
                                 Violation of 12 U.S.C. § l7l5z-4a

       205.     The United States repeats and realleges the allegations contained in Paragraphs 1

– 184 above, as if fully set forth herein.

       206.     LRMC owned a project with a mortgage insured by HUD under the National

Housing Act.

       207.     As the project owner, LRMC executed and was a party to a Regulatory

Agreement pursuant to HUD’s authority to regulate projects with FHA insurance.




                                               - 56 -
              Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 57 of 58



       208.     As set forth above, Defendants used assets and income in violation of the

Regulatory Agreement.

       209.     Based upon Defendants’ use of project assets in violation of the Regulatory

Agreement the United States is entitled to relief under 12 U.S.C. § l7l5z-4a.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff United States of America prays for judgment against the

Defendants as follows:

       A.       As to Counts I, II and III under the FCA, 31 U.S.C. § 3729(a), treble the amount

                of the United States’ single damages to be proven at trial, plus civil penalties as

                are required by law in the amount of $5,500 to $11,000 per violation of the FCA,

                post-judgment interest, costs, and such other relief as may be necessary and

                proper;

       B.       As to Count IV, compensatory damages in an amount to be determined at trial,

                plus costs and pre-and post-judgment interest;

       C.       As to Count V, a statutory penalty under 12 U.S.C. § 1833a;

       D.       As to Count VI, double damages; and

       E.       Such other relief as the Court deems just and proper.




                                                - 57 -
         Case 1:19-cv-00945 Document 1 Filed 09/25/19 Page 58 of 58



                                     JURY DEMAND

            The United States demands a trial by jury as to all issues so triable.



Date: September 25, 2019                  Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          JOHN F. BASH
                                          United States Attorney



                                   By:    _____________________________________
                                          THOMAS A. PARNHAM, JR.
                                          Assistant United States Attorney
                                          New York Bar No. 4775706
                                          SUSAN STRAWN
                                          Special Assistant United States Attorney
                                          Texas Bar No. 19374330
                                          903 San Jacinto Blvd, Suite 334
                                          Austin, Texas 78701
                                          Tel: (512) 916-5858
                                          Fax: (512) 916-5854
                                          Email: thomas.parnham@usdoj.gov

                                          ANDY J. MAO
                                          SARA MCLEAN
                                          SAMUEL J. BUFFONE
                                          MICHAEL KASS
                                          Attorneys, Commercial Litigation Branch
                                          P.O. Box 261, Ben Franklin Station
                                          Washington, DC 20044
                                          (202) 616-2945

                                          Attorneys for the United States of America




                                            - 58 -
                                         Case 1:19-cv-00945 Document 1-1 Filed 09/25/19 Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            Lakeway Regional Medical Center, LLC, Surgical Development
United States of America                                                                                    Partners, LLC, SDP of Austin Enterprises, LLC, G. Edward Alexander,
                                                                                                            Frank Sossi, and John Prater
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Travis
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Thomas A. Parnham, Jr., United States Attorney's Office, 903 San
Jacinto Blvd, Suite 334, Austin, Texas 78701, Tel: 512-916-5858

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           31 U.S.C. § 3729; 12 U.S.C. § 1833a; 12 U.S.C. § 1715z-4a
VI. CAUSE OF ACTION Brief description of cause:
                                           False Claims Act; Negligent Misrepresentation; FIRREA; Double Damages Remedy
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/25/2019                                                              /s/ Thomas A. Parnham, Jr.
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)     Case 1:19-cv-00945 Document 1-1 Filed 09/25/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
